Title: To Alexander Hamilton from Tobias Lear, 7 September 1791
From: Lear, Tobias
To: Hamilton, Alexander


United StatesSept: 7, 1791
By the Presidents command T. Lear has the honor to transmit to the Secretary of the Treasury for his information a letter from Colo. Ballard, Inspector of the port of Baltimore, stating the trouble & expence attending the execution of the duties of his Office, for which there is no compensation.
At the same time the President directs the enclosed letter from Genl. Lincoln to T. L. (which has been submitted to the president’s inspection) to be laid before the Secretary, as it points to the same subject relative to the Inspector of the port of Boston.
Tobias Lear.S. P. U. S.
